Citation Nr: 0634365	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-08 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for sinusitis, to include 
as secondary to service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied the veteran's claim 
seeking entitlement to service connection for sinusitis, to 
include as secondary to service-connected left ear hearing 
loss.

In September 2006, the veteran's representative filed a 
motion to advance this case on the docket due to the 
veteran's advanced age.  The Board granted the motion in 
October 2006, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2006).

When the veteran filed his service connection claim for 
sinusitis in July 2002, he requested that the disorder be 
considered as secondary to his service-connected "hearing 
problems."  At that time, his service-connected disabilities 
were bilateral otitis media and left ear hearing loss.  
Liberally construed, the veteran's claim for service 
connection on a secondary basis can be understood as 
encompassing both ear-related disabilities.  The fact that 
the veteran repeatedly referenced his history of "ear 
problems" and "ear infections" in his December 2002 
Statement in Support of Claim, his August 2003 Notice of 
Disagreement, and his March 2004 Appeal, buttresses such an 
interpretation.  In considering his claim, however, the RO 
only addressed direct service connection and service 
connection as secondary to left ear hearing loss.  There is 
no indication in the claims folder that the issue of service 
connection for sinusitis as secondary to otitis media was 
ever adjudicated.  The Board therefore refers this matter to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was not diagnosed with or treated for 
sinusitis in service.

2.  The veteran has a current diagnosis of sinusitis.

3.  The competent medical evidence of record does not 
establish a nexus between the veteran's sinusitis and his 
period of military service or his service-connected left ear 
hearing loss.


CONCLUSION OF LAW

Sinusitis was not incurred in active service and is not 
proximately due to, the result of, or aggravated by the 
veteran's service-connected left ear hearing loss.  38 
U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claim, 
including that which he was to provide and that which VA 
would provide, in a December 2002 letter, prior to the 
initial decision on the claim in May 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met in this case.

In compliance with the first content requirement, the notice 
letter informed the veteran of the evidentiary requirements 
to establish service connection on a direct basis: (1) an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between the current 
disability and an injury, disease, or event in service.  The 
letter did not, however, tell the veteran what the evidence 
must show to substantiate service connection on a secondary 
basis as detailed in 38 C.F.R. § 3.310 and Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  The Board finds that 
the veteran has not been prejudiced by this omission.
 
In this regard, the veteran, in his claim, requested 
"secondary S/C for my chronic sinusitis caused by my S/C 
hearing problems" (emphasis added).  The language of his 
request indicates he was aware of the need to show a causal 
relationship between his sinusitis and a service-connected 
disability.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005) (holding actual knowledge by the veteran cures defect 
in notice), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). The Board also notes that the veteran was informed of 
the requirements for secondary service connection in the May 
2003 rating decision, and his claim was subsequently 
readjudicated in the July 2003 rating decision, the February 
2004 Statement of the Case (SOC), and the March 2004 
Supplemental SOC (SSOC).  Further, in his August 2003 Notice 
of Disagreement, the veteran wrote that his sinusitis was 
aggravated by his ear problems, and in his March 2004 Appeal, 
the veteran cited to 38 C.F.R. § 3.310, the VA regulation 
addressing secondary service connection.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken advantage of those opportunities.  
Viewed in such context, the omissions of the December 2002 
notice letter did not compromise "the essential fairness of 
the [adjudication]."  Mayfield, 19 Vet. App. at 115-16.  The 
veteran has had a "meaningful opportunity to participate 
effectively," and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Id. at 120-21.

The Board also notes that effective October 10, 2006, 
38 C.F.R. § 3.310, was amended to codify the findings of the 
Court in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
which addressed the requirements for establishing secondary 
service connection based upon aggravation of the nonservice-
connected disorder.  See Claims Based on Aggravation of a 
Nonservice-Connected Disability, 71 Fed. Reg. 52,744 (Sept. 
7, 2006).  As the record indicates that the veteran was aware 
that service connection could be established on a secondary 
basis by showing aggravation, a remand at his point to notify 
him of the amended regulation would serve no useful purpose.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding 
that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO informed the veteran that he should submit the following: 
medical evidence of a current disability and its etiology; 
lay statements regarding observable symptomatology; and 
sufficient identifying information regarding other records 
relevant to his claim, including VA and private medical 
records, that he would like the RO to obtain.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that VA had already obtained 
his service medical records and would obtain other military 
service records if necessary; that VA had scheduled him for a 
sinus examination; that VA would assist him in getting any 
records, including medical records, employment records, or 
records from other Federal agencies, which the veteran told 
VA about; and that it would help him obtain private treatment 
records if he filled out certain Release of Information forms 
that would authorize the RO to assist him in this regard, and 
the RO provided him with the forms.
 
Finally, the fourth content requirement has been met.  
Although the notice letter that was provided to the veteran 
did not specifically tell him to provide any evidence in his 
possession that pertains to the claim, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  38 C.F.R. § 3.159(b)(1).  
The veteran was instructed to submit medical or other 
evidence, to inform the RO of "any additional evidence" 
that might support his claim, and the RO told him, "It's 
still your responsibility to support your claim with 
appropriate evidence."

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all of the requirements is 
harmless error.  Mayfield, 19 Vet. App. at 115.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was not informed of the 
type of evidence necessary to establish a disability rating 
or effective date for his alleged disorder.  Despite the 
inadequate notice provided to the veteran on these elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  Service medical and personnel records, VA medical 
records, and private treatment records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  VA is not on notice of any 
evidence needed to decide the claim which has not been 
obtained.  The veteran received a VA sinus examination in 
January 2003.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


Background

The veteran's service medical records are negative for the 
treatment or diagnosis of a sinus condition.  At his entrance 
examination in January 1946, the veteran's mouth, nose, and 
throat were clinically evaluated as normal.  Those areas, in 
addition to his sinuses, were again evaluated as normal at 
his separation examination in November 1947.

The veteran was recalled to active duty in September 1950, 
but on examination was found to be medically unfit for 
service due to chronic otitis media.  On his Report of 
Medical History, the veteran checked the boxes indicating 
severe eye, ear, nose, or throat trouble and running ears.  
He denied having or ever having had sinusitis.  The examiner 
found no significant abnormalities involving the veteran's 
nose, sinuses, mouth or throat.

Beginning in 1951, the veteran received four VA examinations 
in regard to service connection claims for an ear condition.  
At each examination, the veteran's sinuses were also 
assessed.  In March 1951, his nose, sinuses, mouth, and 
throat were negative for any abnormalities.  In June 1980, an 
identical finding was made.  In August 1981, the VA examiner 
noted a deviated nasal septum, but no other abnormalities of 
the nose, sinuses, mouth, or throat.  In April 1983, his 
nose, sinuses, mouth, and throat were negative for any 
abnormalities.

On private examination in February 1999 for hoarseness and 
intermittent coughing, Dr. F.B. noted that the veteran did 
not have any history of sinus symptomatology.  The doctor 
found a deviated nasal septum; no tumors, polyps or masses; 
the oropharynx, including oral mucosa, to be within normal 
limits; no lesions in the pharyngeal wall; and no tumors or 
masses of the nasal, oral, or hypopharynx.

A CT scan of the veteran's paranasal sinuses was performed in 
August 2001.  The indication given was chronic sinusitis, and 
an impression was provided of mucosal thickening most 
prominent along the superolateral right maxillary sinus 
extending to but not including the right osteomeatal unit and 
mucosal thickening along the uncinate process.

On private examination in November 2001, the veteran was 
found to have persistent multiple sinonasal symptoms 
including facial pain and pressure, discolored post nasal 
drainage, anosmia, headaches, halitosis, and thick discolored 
post nasal drainage.  Dr. F.B. provided an impression of 
chronic sinusitis and deviated nasal septum and recommended 
functional endoscopic sinus surgery.

The veteran underwent nasal septum reconstruction and 
bilateral functional endoscopic sinus surgery, including 
removal of polyps, in January 2002.  Dr. F.B. provided 
preoperative and postoperative diagnoses of chronic 
sinusitis, sinonasal polyposis, and deviated nasal septum.
 
In September 2002, the veteran received bilateral functional 
endoscopic sinus surgery, maxillary antrostomy and sphenoid 
sinusotomies, and installation of Betadine and Hydrocortisone 
cream in the maxillary sinuses.  Dr. F.B. provided 
preoperative and postoperative diagnoses of chronic 
sinusitis.

The veteran received a VA nose, sinus, larynx, and pharynx 
examination in January 2003.  The claims folder was present 
for the examination and reviewed by the VA examiner, a 
medical doctor.  The veteran reported a history of chronic 
recurrent sinusitis, functional endoscopic sinus surgery in 
2000 and 2002 at Port Huron Hospital, a prior septoplasty for 
a deviated nasal septum, and a prior polypectomy of nasal 
polyps.  On physical examination, the VA examiner found 
bilateral, intact tympanic membranes; pink and patent nasal 
mucosa; no drainage; no postnasal drainage; pink and moist 
oropharyngeal mucosa; no enlargement of the tonsils; and no 
cobblestoning of the posterior pharynx.  X-rays of the 
paranasal sinuses revealed well developed sinuses; no 
significant opacification, air fluid level, or polypoid 
lesion; and intact bony margins.  The examiner provided a 
diagnosis of status post functional endoscopic sinus surgery 
for recurrent sinusitis, deviated nasal septum, and nasal 
polyps; currently no evidence of sinusitis.  The examiner 
concluded that the veteran's sinusitis was not secondary to 
his service-connected hearing loss.

On private examination in January 2003, Dr. F.B. found the 
veteran exhibited no tenderness over the sinuses; healthy 
septal mucosa; no tumors, polyps or masses; and the 
oropharynx including oral mucosa to be within normal limits.  
The doctor provided an impression of chronic sinusitis 
completely resolved.

In a letter dated May 2003, Dr. F.B. wrote that the veteran 
has had significant sinonasal issues for many years and that 
based upon the veteran's reports of sinonasal problems in 
military service, his sinonasal symptoms started while he was 
in active service and were exacerbated by his presence in the 
South Pacific.  The doctor concluded that based upon the 
veteran's history, a clear correlation existed between the 
veteran's chronic sinusitis and his military service.
 
A CT scan of the veteran's paranasal sinuses was performed in 
November 2003.  An impression was provided of circumferential 
mucosal thickening right maxillary antrum with minimal 
mucosal thickening at the base of the left maxillary antrum.

In January 2004, the veteran received diagnostic bilateral 
nasal endoscopy.  Dr. F.B. provided preoperative and 
postoperative diagnoses of recent sinus infection and 
recurrent sinusitis.

Analysis

I.  Entitlement to service connection for sinusitis as 
directly related to military service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for sinusitis 
as directly related to his military service.  His service 
medical records are negative for the treatment or diagnosis 
of a sinus condition.  At both his entrance and separation 
examinations, the veteran's mouth, nose, throat, and sinuses 
were clinically evaluated as normal.

Subsequent to separation, the evidence of record fails to 
establish any chronicity of sinus-related symptomatology.  
Military, VA, and private examinations conducted in 1950, 
1951, 1980, 1981, 1983, and 1999 found no abnormalities in 
regard to the veteran's sinuses.  The veteran's private 
physician, Dr. F.B., noted in February 1999 that the veteran 
did not have a history of sinus symptomatology.

The competent medical evidence of record does establish that 
the veteran has a current diagnosis of sinusitis, but such 
evidence does not appear until 55 years after the veteran's 
discharge when, in August 2001, the disorder was found on a 
CT scan of the paranasal sinuses.  The Board finds this gap 
in time significant, and it weighs against the existence of a 
link between the veteran's current disease and his time in 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).

The Board has considered Dr. F.B.'s May 2003 opinion, which 
related the veteran's current sinusitis to his military 
service.  As is true with any piece of evidence, however, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is 
no indication that, in formulating his opinion, Dr. F.B. had 
access to the veteran's claims folder, service medical 
records, or VA medical records.  His opinion appears to be 
based upon the veteran's own reports of having sinonasal 
problems during active service.  As the veteran's service 
medical records do not show any complaints, treatment, or 
diagnosis regarding a sinus condition, the Board finds F.B.'s 
opinion to be based upon an incomplete, inaccurate medical 
history, and it therefore lacks sufficient credibility to 
prove a causal link between the veteran's current sinusitis 
and his military service.

While the veteran maintains his current diagnosis of 
sinusitis resulted from his military service, as a layperson 
he is not qualified to render a medical opinion as to 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 294 
(1992).  Thus, the Board assigns no weight to his contention.  
Accordingly, with no evidence of a sinus-related condition in 
service and a 55 year gap between the veteran's discharge and 
a diagnosis of sinusitis, the Board finds that the 
preponderance of the evidence weighs against granting service 
connection on a direct incurrence basis.


II.  Entitlement to service connection for sinusitis as 
secondary to service-connected left ear hearing loss.

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either proximately caused 
or aggravated by a service-connected disability.  Id.; see 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(b); see Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

After a careful consideration of the record, the Board finds 
that the preponderance of the evidence weighs against 
granting service connection for sinusitis as secondary to 
service-connected left ear hearing loss.  The evidence of 
record clearly establishes that the veteran has a current 
diagnosis of chronic or recurrent sinusitis that was 
initially diagnosed in August 2001.  The veteran has not, 
however, proffered any competent medical evidence showing 
that his current disorder was either proximately caused or 
aggravated by his service-connected left ear hearing loss.  
In fact, the only medical evidence of record that addresses 
his sinusitis in relation to his left ear hearing loss is the 
report of the VA sinus examination the veteran received in 
January 2003.  The VA examiner, having reviewed the claims 
folder, conducted a physical examination, and obtained x-rays 
of the veteran's paranasal sinuses, found that the veteran's 
sinusitis was not secondary to his service-connected hearing 
loss.

While the veteran has asserted that his current diagnosis of 
sinusitis was aggravated by his left-ear hearing loss, he is, 
as noted above, a layperson and therefore not qualified to 
render medical opinions.  See Espiritu, 2 Vet. App. at 294.  
Thus, the Board assigns no weight to his contention.  
Accordingly, based upon the etiological opinion of the 
January 2003 VA examiner, who found no relationship between 
the veteran's service-connected left ear hearing loss and his 
sinusitis, the Board finds that the preponderance of the 
evidence weighs against granting the veteran's claim.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for sinusitis, to include as secondary to service-connected 
left ear hearing loss is denied.


ORDER

Entitlement to service connection for sinusitis, to include 
as secondary to service-connected left ear hearing loss, is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


